DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first decompression chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The chamber is only ever referred to as “a first chamber” and never a “decompression chamber”.
Claim 9 recites the limitation "the second decompression chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The chamber is only ever referred to as “a second chamber” and never a “decompression chamber”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (U.S. Patent No. 1,095,767).
Regarding claim 2, Adams discloses a reactor (title; figures 1 and 2; page 1, lines 9-28) comprising: a flanged (reference #2) prismatic body with a polygonal section (figure 1, reference #1; page 1, lines 55-61) with an acceleration tunnel comprising three distinct zones (see figure 2, internal passage of reference #1): a mixture entry (see figure 2, internal area between reference #2 and reference #3); and first (see figure 2, internal area between first reference #3 and second reference #3) and second chambers wherein the second chamber is a mixture outlet (see figure 2, internal area between second reference #3 and second reference #2), wherein two barriers with adjustable bolts are placed in the tunnel in order to separate the two chambers, wherein the adjustable bolts are vertically disposed between the first and second chambers (figure 2, reference #5-10).
Regarding the limitations in the preamble directed to the reactor being a cavitation reactor and the reactor being for use in a cavitation process of preparing a water-in-oil emulsion, has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

    PNG
    media_image1.png
    623
    490
    media_image1.png
    Greyscale


Regarding claim 3, Adams discloses wherein the polygonal section of the reactor is triangular, quadrangular, hexagonal or octagonal (see figure 1; page 1, lines 55-61).
Regarding claim 4, Adams discloses wherein the reactor is capable to be made of steel, tungsten or titanium (figure 2; page 1, lines 9-28; page 1, lines 43-50).  It is noted that the limitation is directed to a method of making the reactor which does not further limit an apparatus claim.
Regarding claim 6, Adams discloses wherein the adjustable bolts are adjustable from an outer part of the reactor (figure 2, reference #9 and 10; page 1, lines 69-86).
Regarding claim 7, Adams discloses said bolts comprising a fixing nut to fasten the bolt to the reactor body (figure 2, reference #8; page 1, lines 69-86) and a sealing nut to tighten the bolt (figure 2, reference #9; page 1, lines 69-86).
Regarding claim 9, Adams discloses wherein the fluid is capable to expand in the first decompression chamber to undergo a first decompression and extends into the second decompression chamber with said bolts to under a second decompression (see figure 2, reference #1).   Regarding limitations recited in claim 9 which are directed to a manner of operating disclosed reactor and the emulsion, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The claim has not recited any further structure  to accomplish this intended use.  By virtue of the fluid flowing through the confined space of the pipe walls, decompression of the fluid will occur.
Claim(s) 2-4, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson (U.S. Patent No. 4,506,991).
Regarding claim 2, Hudson discloses a cavitation reactor for use in a cavitation process of preparing a water-in-oil emulsion (column 1, lines 5-12; column 5, lines 38-42) comprising: a flanged (figure 8; column 4, lines 60-64) prismatic body with a polygonal section (figure 2, reference #100 with polygonal section 106 as shown in figure 1; column 4, lines 5-9) with an acceleration tunnel (figure 2, reference #102) comprising three distinct zones (see figure 2, reference #104, 106 and 108): a mixture entry (figure 2, reference #108); and first (figure 2, reference #106) and second chambers wherein the second chamber is a mixture outlet (figure 2, reference #104), wherein two barriers with adjustable bolts are placed in the tunnel in order to separate the two chambers, wherein the adjustable bolts are vertically disposed between the first and second chambers (figure 2, reference #110; figure 6, reference #116; column 4, lines 18-59).
Regarding the limitations in the preamble directed to the reactor being a cavitation reactor and the reactor being for use in a cavitation process of preparing a water-in-oil emulsion, has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 3, Hudson discloses wherein the polygonal section of the reactor is triangular, quadrangular, hexagonal or octagonal (figure 1, reference #106; column 4, lines 5-9).
Regarding claim 4, Hudson discloses wherein the reactor is capable to be made of steel, tungsten or titanium (figure 8; column 6, lines 2-4).  It is noted that the limitation is directed to a method of making the reactor which does not further limit an apparatus claim.
Regarding claim 6, Hudson discloses wherein the adjustable bolts are adjustable from an outer part of the reactor (figures 6 and 8, reference #116 and 126; column 4, lines 18-59).
Regarding claim 7, Hudson discloses said bolts comprising a fixing nut to fasten the bolt to the reactor body (figure 4, reference #120 and 128; column 4, lines 18-59) and a sealing nut to tighten the bolt (figure 4, reference #126; column 4, lines 18-59).
Regarding claim 9, Hudson discloses wherein the fluid is capable to expand in the first decompression chamber to undergo a first decompression and extends into the second decompression chamber with said bolts to under a second decompression (see figure 2, reference #102).   Regarding limitations recited in claim 9 which are directed to a manner of operating disclosed reactor and the emulsion, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The claim has not recited any further structure  to accomplish this intended use.  By virtue of the fluid flowing through the confined space of the pipe walls, decompression of the fluid will occur.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774